NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1


                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Argued October 4, 2022
                               Decided October 19, 2022

                                        Before

                    MICHAEL Y. SCUDDER, Circuit Judge

                    AMY J. ST. EVE, Circuit Judge

                    CANDACE JACKSON-AKIWUMI, Circuit Judge

No. 21-2972

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff-Appellee,                       Court for the Southern District of
                                               Indiana, Indianapolis Division.
      v.
                                               No. 1:20CR00091-001
ANTHONY L. FLANAGAN,
    Defendant-Appellant.                       James R. Sweeney, II,
                                               Judge.

                                      ORDER

       When oﬃcers arrested Anthony Flanagan, a heroin addict, they found three
grams of heroin, a scale, a pipe, and four ﬁrearms nearby. Flanagan pleaded guilty to
possessing the guns illegally. 18 U.S.C. § 922(g)(1). At sentencing, the prosecution
announced for the ﬁrst time that two informants, who never testiﬁed, had told the
government that Flanagan had not just used, but also dealt, heroin. After
acknowledging that some of the evidence “could go another way,” the district court
relied on the government’s assertion that Flanagan was dealing heroin, ruled that
Flanagan possessed the guns in connection with traﬃcking heroin, and therefore
No. 21-2972                                                                         Page 2

increased the oﬀense level by four. U.S.S.G. § 2K2.1(b)(6)(B). Because the district court
wrongly considered unsubstantiated accusations, the remaining evidence was
insuﬃcient, and the court did not make adequate ﬁndings to support the increase, we
reverse and remand for resentencing.

                                      I. Background

       Police arrested Flanagan in 2019 for violating the terms of his parole following
state-court convictions from 2012. During the arrest, which occurred at his home,
officers found heroin (in a single, solid mass weighing three grams), a scale, and a pipe
on a table. They also found four guns: a rifle and a handgun near the table, and two
handguns in a bedroom.

       Flanagan pleaded guilty to one count of illegally possessing a firearm as a felon.
See 18 U.S.C. § 922(g)(1). As relevant here, the probation office recommended a four-
offense-level increase for possessing the guns “in connection with” another
felony. U.S.S.G. § 2K2.1(b)(6)(B). The probation office concluded, over Flanagan’s
objection, that Flanagan possessed the guns in connection with “dealing controlled
substances.”

        The court addressed that objection at sentencing. Flanagan argued that the
heroin was for himself only because he is a heroin addict, and he uses about one gram
each day. Also, he continued, he had no intent or means to sell the solid three grams:
the officers found no tools to divide the heroin for sale, no bags to contain smaller,
saleable quantities, and no other drugs. He explained that he used the scale to avoid
overdosing, not to weigh the heroin for sale. And, he continued, his pipe further
showed that the heroin was for personal use. The prosecutor replied that two of the
guns were next to the heroin. Then, for the first time, the government asserted that two
informants told police Flanagan was a heroin user and dealer. These informants,
however, did not testify and went unnamed.

        The district court found that Flanagan possessed the guns in connection with
trafficking heroin. Before it explained its finding, it acknowledged that, based on some
of the evidence, its finding “could go another way." But it thought that the quantity of
three grams (when Flanagan said he uses only one gram daily), the scale, and a civil
regulation suggesting that possessing more than one gram may imply an intent to sell,
see 28 C.F.R. § 76.2(h)(6), indicated trafficking. The court also explained that because
Flanagan kept four guns near the heroin, he possessed them for trafficking. Further, the
No. 21-2972                                                                           Page 3

court noted Flanagan’s 2012 convictions for trafficking. Finally, the court relied on the
informants’ accusations that Flanagan dealt heroin. Later during the sentencing, the
court added another reason for the enhancement: because Flanagan possessed heroin
while unemployed, he was likely trafficking, as Flanagan “had to get that money from
someplace.”

       With the four-level increase, the guidelines range was 84 to 105 months’
imprisonment. The court sentenced Flanagan to 89 months. Without the increase, the
guidelines range would have been 57 to 71 months.

                                        II. Analysis

       Possessing a gun as a felon “in connection with another felony offense” triggers a
four-offense-level increase if the government proves by a preponderance of the
evidence (1) that the other felony occurred and (2) a gun “facilitated, or had the
potential of facilitating,” the other felony. U.S.S.G. § 2K2.1(b)(6)(B) & cmt. n.14(A);
United States v. Sandidge, 784 F.3d 1055, 1062 (7th Cir. 2015). When the other felony
involves drug trafficking, as the government alleged in this case, the increase may be
warranted if “a firearm is found in close proximity to drugs … or drug paraphernalia.”
U.S.S.G. 2K2.1(b)(6)(B) cmt. n.14(B). But even then, to apply the enhancement, the judge
“must find that the gun had some purpose or effect in relation to” trafficking.
United States v. LePage, 477 F.3d 485, 489 (7th Cir. 2007).

      On appeal, Flanagan argues that the district court wrongly applied the
enhancement for two reasons. First, he contends that the district court improperly
considered the informants’ accusations that he sold heroin. Second, he argues that the
remaining evidence and the district court’s findings were insufficient to apply the
enhancements. We agree on both counts.

       A. Unsubstantiated Accusations

       We review de novo whether a district court followed proper sentencing
procedure, including whether it considered permissible information when sentencing a
defendant. United States v. Wood, 31 F.4th 593, 597, 599 (7th Cir. 2022). When parties
dispute facts affecting a sentence, the court must “make factual findings based on the
evidence.” United States v. Gibbs, 26 F.4th 760, 766 (7th Cir. 2022) (citing United States v.
Dean, 414 F.3d 725, 730 (7th Cir. 2005)). In doing so, the court may consider only
information with “sufficient indicia of reliability to support its probable accuracy”;
No. 21-2972                                                                                     Page 4

these indicia include the level of detail provided, corroboration by other evidence, or
cross-examination. United States v. Smith, 674 F.3d 722, 732 (7th Cir. 2012).

       In finding that Flanagan possessed the guns to traffic the heroin, the district court
erred as a matter of law by relying on the government’s assertions about its informants
because those assertions lacked any indicia of reliability. See Gibbs, 26 F.4th at 766; see
also United States v. Helding, 948 F.3d 864, 871–72 (7th Cir. 2020). The government did
not disclose these informants or any statements made by them in advance of sentencing
even though Flanagan had objected to the enhancement. The PSR did not reference the
informants or the statements. The government’s description of the informants’
accusation supplied no details other than the vague assertion that Flanagan was a
heroin dealer and user. The informants neither testified under oath nor submitted
affidavits to explain themselves, and nothing corroborated or elaborated upon their
accusations. With these omissions, the court could not solely rely on the government’s
description of what the informants said 1. Gibbs, 26 F.4th at 766.

       B. Remaining Evidence and Factual Findings

        We next consider whether the district court’s reliance on the accusations was
harmless error. FED. R. CRIM. P. 52(a). We conclude that it was not. In our view, once the
government excludes the informant’s accusations from the evidence it presented to the
district court, it did not prove that Flanagan possessed guns in order to traffic heroin. In
addition, the district court’s findings did not adequately connect Flanagan’s guns to his
alleged trafficking.

        As noted above, the government must prove by a preponderance of the evidence
that Flanagan possessed the guns in connection with heroin trafficking. We review the
district court’s factual finding on that point for clear error. See United States v. Clinton,
825 F.3d 809, 811 (7th Cir. 2016). This means that we must affirm unless our “review of
the evidence leaves us with the definite and firm conviction that a mistake has been
made.” Sandidge, 784 F.3d at 1061 (quoting United States v. Johnson, 765 F.3d 702, 708
(7th Cir. 2014)).

       Here, the district court clearly erred for two reasons.



1
  We pause to note that at oral argument the government’s counsel acknowledged this error; we
appreciate his candor.
No. 21-2972                                                                          Page 5

        First, once the government excludes the informants’ accusations, it lacks a
preponderance of evidence showing that Flanagan trafficked heroin, let alone that he
used his guns to facilitate trafficking. The evidence was equally consistent with both
personal use and trafficking, and none of it turned on the credibility of any witness. The
civil regulation on which the court relied did not compel a finding of trafficking; given
Flanagan’s undisputed heroin habit of one gram per day and his nearby pipe, the three
grams of heroin could have been for sale or for three days of his personal use. Likewise,
he could have used the scale to weigh heroin for sale or to ensure he did not overdose.
And given that he was unemployed, he might have kept the nearby guns to protect a
drug trade or to protect himself and the safety of his short-term personal supply. Even
the district court acknowledged that much of this evidence supported a finding that
“could go another way.” Because this evidence was at best in equipoise, the
government did not carry its burden of proof by a preponderance of evidence.

        Second, the district court clearly erred in applying the increase because it did not
make sufficient findings connecting Flanagan’s guns to his alleged heroin trafficking.
See Clinton, 825 F.3d at 813–15; see also United States v. Briggs, 919 F.3d 1030, 1032–33
(7th Cir. 2019) (requiring findings connecting guns to drug possession). In the view of
the district court, the evidence showed that Flanagan was trafficking heroin. But that
finding is necessary, not sufficient, for the enhancement; the court also needed to find
that the guns facilitated the trafficking of the heroin or could have done so. U.S.S.G.
§ 2K2.1(b)(6)(B) cmt. n.14(A); Clinton, 825 F.3d at 812. On that latter point, the court
opined that it was “not sure what you would need [the guns] for but for in furtherance
of that crime of distribution.” This remark ignores that guns can be used for personal
protection. More fundamentally, because the court was “not sure” that the guns
furthered the distribution of heroin, the court never found that the guns facilitated
heroin trafficking. Therefore, the enhancement was improper. See Clinton, 825 F.3d
at 814.

                                      III. Conclusion

       We thus VACATE Flanagan’s sentence and REMAND to the district court for
resentencing.